DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
 
Claims 1 – 8 and 10 – 20 are pending and have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s reply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 8, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (US 2010/0167373, IDS 03.10.2020, US#5) in view of Nistor (US 8153427, IDS 03.10.2020, US#11).

Zimmerman does not teach the culture media further comprising ethanolamine, sodium selenite, carnitine, hydrocortisone, ascorbic acid, or B27 supplement.  However, Zimmermann does teach that the media can modified by adding and/or replacing components and growth . 

Claims 1 – 8 and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (US 2010/0167373, IDS 03.10.2020, US#5) in view of Nistor (US 8153427, IDS 03.10.2020, US#11) and further in view of Rust et al. (US 2010/0247493, IDS 03.10.2020, US#6).
Zimmermann teaches methods for producing engineered heart muscles (0014, 0016), the methods comprising providing a collagen type I scaffold with DMEM and cells at a pH 7.4 (0017) wherein adding insulin and triiodothyronine allows for generation of strongly engineered tissues (0018).  Zimmermann teaches the media can be serum free and modified by adding 
Zimmerman does not teach the culture media further comprising ethanolamine, sodium selenite, carnitine, hydrocortisone, ascorbic acid, or B27 supplement.  However, Zimmermann does teach that the media can modified by adding and/or replacing components and growth factors.  At the time the instant claims were filed, the claimed media and supplements were well known and commonly used components in culturing cardiomyocytes and heart tissues.  In support, Nistor teaches methods for culturing cardiomyocytes (abstract) wherein exemplary basal media include DMEM, MEM, B27 supplement (containing claimed elements of (i)(b)), albumin, 
The combined references do not teach the method wherein the claimed extracellular matrix components are additionally included with collagen.  However, at the time the claims were filed, they were recognized functional equivalents to collagen in cardiomyocyte culture.  In support, Rust teaches culturing cardiomyocytes on collagen coated scaffolds whereby fibronectin can be used as an alternative to stimulate cardiomyocyte attachment (0073).  As such, it would have been within the purview of one of ordinary skill in the art to include fibronectin in the cardiomyocyte culture of Zimmerman, with a reasonable expectation for successfully stimulating cell attachment and producing an engineered heart muscle.
Absent evidence of an unexpected result or advantage, the claims are rendered prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1 – 8 and 10 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10626374. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to substitute other known serum free media in step 1 as a matter of routine practice and experimentation, and with a reasonable expectation for successfully producing EHM as claimed.
Please note that while the instant case is filed as a divisional of the granted patent, in order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application.  Moreover, the prohibition against nonstatutory double patenting rejections under 35 USC 121 does not apply when applicant voluntarily files two or more applications without a restriction requirement by the examiner. 


Response to Arguments
Applicant argues that the prior art does not teach a serum free media with a hydrogel matrix resulting in heart tissue that generates force and characteristics of living heart muscle 
However these arguments fail to persuade.  Zimmermann specifically teaches serum free media (0019, Table 1, 0073) and teaches these serum free media are supplemented with serum alternatives and that such serum replacements can be used in “reconstitution” methods (0073).  Zimmerman further teaches a collagen matrix (0017), wherein the method obtains engineered heart tissue that contracts, or generates force (0018, 0048, 0057-0058), and resembles living heart muscle cells (0014, 0016-0018, 0057).  Thus, it is maintained that the prior art teaches and suggests the claimed limitations.  Regarding additional components of the culture, it is maintained that the supporting references teach and suggest these various components as well known desirable supplements in cardiomyocyte culture, as evidenced by Nistor and Rust.  Thus, in following the teachings of the combined prior art, it would have been obvious to one of ordinary skill in the art to include any and/or all of the claimed components to the cultures of Zimmerman since they were all well known desirable supplements in cardiomyocyte culture.  It is iterated that while the references do not teach the claimed amounts of each component, it would have been well within the purview of one of ordinary skill in the art to optimize the amounts thereof with a reasonable expectation for successfully preparing the EHM of Zimmerman.  
Regarding the obvious double patenting, the issued claims are specifically drawn to producing engineered heart muscle with a serum free media and collagen matrix as in the instant claims, wherein a specific media is recited.  It is noted that the issued media is the same as the instant claims, namely Iscove’s medium.  
Regarding the argument that the prior art does not teach a hydrogel matrix, it is noted that such a limitation is not required by the instant claims.  Thus, the argument is not commensurate in scope with the claimed invention.  Notwithstanding, both Zimmerman and the issued patent (10626374) teaches (or claims as in the case of US 10626374) the claimed collagen scaffold which may act as a hydrogel.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/Primary Examiner, Art Unit 1699